DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 184-208 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 184
The prior art does not disclose or suggest the claimed “a maximum distance from the rotational axis of the coupling member to an outermost surface of the shaft-shaped portion as measured along a line perpendicular to the rotational axis of the coupling member is shorter than a maximum distance from the rotational axis of the coupling member to an outermost surface of the end portion as measured along a line perpendicular to the rotational axis of the coupling member” in combination with the remaining claimed elements as set forth in claim 184.
With regards to claims 185-196 are allowable based upon their dependency thereof claim 184.
With regards to claim 197
The prior art does not disclose or suggest the claimed “wherein a maximum distance from the rotational axis of the coupling member to an outermost surface of the shaft-shaped portion as measured along a line perpendicular to the rotational axis of the coupling member is shorter than a maximum distance from the rotational axis of the coupling member to an outermost surface of the end portion as measured along a line 
With regards to claims 198-208 are allowable based upon their dependency thereof claim 197.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takasaka et al. PG. Pub. No.: US 2010/0054823 A1 discloses a coupler transmitting a rotating force to the roller. The coupler includes a portion engaging the shaft to receive a rotating force and a portion transmitting the received rotating force to the roller. The coupler takes a first position for transmitting the rotational force to the roller, a position before the coupler engages the shaft and is inclined away from the first position, and a position for the disengagement of the coupler and the shaft, however is silent a maximum distance from the rotational axis of the coupling member to an outermost surface of the shaft-shaped portion as measured along a line perpendicular to the rotational axis of the coupling member is shorter than a maximum distance from the rotational axis of the coupling member to an outermost surface of the end portion as measured along a line perpendicular to the rotational axis of the coupling member.
Adachi et al. PG. Pub. No.: US 2010/0054778 A1 discloses the coupling member in the developing device and the drive transmission member in the main apparatus body are not engaged with each other. The coupling member and the drive transmission member are engaged with each other before the developing device reaches the development position. The coupling member and the drive transmission , however is silent a maximum distance from the rotational axis of the coupling member to an outermost surface of the shaft-shaped portion as measured along a line perpendicular to the rotational axis of the coupling member is shorter than a maximum distance from the rotational axis of the coupling member to an outermost surface of the end portion as measured along a line perpendicular to the rotational axis of the coupling member.
Nieda US PATENT No.: US 8,417,154 B2 discloses an image forming apparatus is provided and includes: a rotating member; an engaging member to be removably engaged with the rotating member; a driving force transmitting member to be rotated and driven by a driving source; and a connecting portion that connects the engaging member to the driving force transmitting member so that the engaging member and the driving force transmitting member are movable in a misaligned direction and an axial direction. The connecting portion includes a connecting member, a pair of spherical members provided on respective ends of the connecting member, at least one of which is movable in the axial direction with respect to the engaging member and the driving force transmitting member, and a pair of fixing members that fix the pair of spherical members to the engaging member and the driving force transmitting member, however is silent a maximum distance from the rotational axis of the coupling member to an outermost surface of the shaft-shaped portion as measured along a line perpendicular to the rotational axis of the coupling member is shorter than a maximum distance from the rotational axis of the coupling member to an outermost surface of the end portion as measured along a line perpendicular to the rotational axis of the coupling member.
Asanuma et al. PG. Pub. No.: US 2009/0317132 A1 discloses a process cartridge is detachably mountable to a main assembly of an electrophotographic image forming apparatus including a driving shaft having a rotational force applying portion by moving in a direction substantially perpendicular to an axis of the driving shaft. The cartridge includes an electrophotographic photosensitive drum, a coupler engageable with the rotational force applying portion to receive a rotational force for rotating the drum and taking transmitting, pre-engagement, and disengaging positions, and a regulator regulating an inclination angle of the coupler. During cartridge mounting, the coupler moves from the pre-engagement to the transmitting position to oppose the driving shaft, and during cartridge dismounting, the coupler moves from the transmitting to the disengaging position to disengage from the driving shaft, however is silent a maximum distance from the rotational axis of the coupling member to an outermost surface of the shaft-shaped portion as measured along a line perpendicular to the rotational axis of the coupling member is shorter than a maximum distance from the rotational axis of the coupling member to an outermost surface of the end portion as measured along a line perpendicular to the rotational axis of the coupling member.
Matsuoka et al. US Patent No.: US 10,571,850 B2 discloses an end member is disposed in an end portion of a columnar rotating body, comprising: a shaft member; , however is silent a maximum distance from the rotational axis of the coupling member to an outermost surface of the shaft-shaped portion as measured along a line perpendicular to the rotational axis of the coupling member is shorter than a maximum distance from the rotational axis of the coupling member to an outermost surface of the end portion as measured along a line perpendicular to the rotational axis of the coupling member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852